Lewis, J.,
concurring: I concur in the decision to reverse the trial court. In my judgment, the evidence does not show, as a matter of law, that the natural father failed or refused to exercise the duties of a parent. Accordingly, I believe that his consent is required in order to complete the adoption. I suspect that my focus in arriving at this conclusion may be somewhat different than that of Judge Pierron. For that reason, I choose to write a separate concurring opinion to explain the reasons behind my decision.
I believe that there are two sides to parenthood. There is the “love and affection” side which relates to the love and attention given to the children by the noncustodial parent. In this case, the noncustodial father clearly fails the “love and affection” test. For whatever reason, he failed to see his child, failed to call his child, *101failed to contact the child on the child’s birthdays, Christmas, and other important holidays. He attempts to justify his failure to show any love and affection to this child by insisting that his ex-wife hid the child from him. The trial court found his explanation to be not credible, and I agree. The evidence indicates without any doubt that the natural father failed to assume the “love and affection” side of the duties of a parent.
The other factor of parenthood is a financial one. On this side of the ledger, the absent father’s performance is somewhat better. I believe that if we are going to judicially sever parental rights, there must be a failure to assume and perform the duties of a parent on both sides of the ledger. I conclude that under the evidence shown and on the basis of the traditional approach taken to this issue by our Supreme Court, the evidence does not show, as a matter of law, that the noncustodial father in this case failed to assume the duties of a parent insofar as those duties relate to financial obligations.
K.S.A. 59-2136(d) appears to allow for the dispensing with a parent’s right to consent to an adoption if that parent has “knowingly failed to provide a substantial portion of the child support as required by judicial decree.” That portion of the statute raises a presumption that a father who has not paid a substantial portion of the child support as required by judicial decree has failed or refused to assume the duties of a parent.
In general, I find this portion of the statute somewhat troublesome. It would appear that under the statute, a parent’s right to consent to an adoption may be dispensed with if that parent has failed to provide a substantial portion of the court-ordered support even though the parent may be proven to be the most loving and dutiful parent. I believe that to the extent the statute permits such a result, it represents an unconstitutional violation of the due process right of natural parenthood as that right is defined in such cases as In re Guardianship of Williams, 254 Kan. 814, 869 P.2d 661 (1994). While I recognize that support is a most important element of parenthood, a failure to support, standing alone, should not be sufficient to sever the ties of a dutiful and loving parent. Neither do I believe that a parent may be deemed to have failed to exercise *102the required duties simply because he has failed to contact and shower parental affection on a child. If, for instance, the absent parent has regularly and faithfully supported a child and has paid the child support decreed by the court, I do not believe that such a person should be deemed to have failed to exercise the duties of a parent because he has failed to contact his child for a two-year period or because he has failed to shower love and affection on his child for that period. I would suggest that it is only when a parent has failed to exercise all of the duties of a parent, including those of financial support and love and affection, that his right to consent to an adoption may be dispensed with.
The question in this case is whether the appellant failed to exercise the duties of a parent for two years preceding this adoption being filed. Since we consider this issue in the context of the financial aspects of that duty, we must decide whether he paid a substantial portion of the child support. The record in this case shows that the appellant paid $1,100 in child support over a two-year period and furnished medical insurance for the children. Under diese facts, I cannot conclude that what he paid was “insubstantial.” I believé it to have been “substantial” as a matter of law. I do so in light of Kansas precedent on the issue.
Our obligation in construing K.S.A. 59-2136(d) is to construe it strictly in favor of maintaining the rights of the natural parents. Our Supreme Court tells us that this strict construction is especially required when it is claimed that a parent has failed to assume the duties of a parent. In re Adoption of Harrington, 228 Kan. 636, 638, 620 P.2d 315 (1980). “The law is solicitous toward maintaining the integrity of the natural relation of parent and child, and where the absolute severance of the relation is sought without the consent and against the protest of the parent, the inclination of the courts is in favor of maintaining the natural relation.” (Emphasis added.) In re Waters, 195 Kan. 614, 617, 408 P.2d 590 (1965) (Schroeder, J., dissenting).
I believe that our approach is to strictly construe the statute in favor of maintaining the natural relation of parent and child. Strict construction in this case requires me to conclude that, as a matter of law, the father in this case paid a substantial portion of the child *103support and furnished medical insurance, and cannot be said to have “failed or refused” to assume the duties of a parent.
The support provided in this case was not overwhelming. Neither, I suggest, was it “incidental” or “insignificant” or of “little consequence.” See In re Adoption of Baby Boy B, 254 Kan. 454, 866 P.2d 1029 (1994); In re Adoption of McMullen, 236 Kan. 348, 691 P.2d 17 (1984).
I am not here attempting to draw a line in the sand between what is “significant” and what is “insignificant.” I simply conclude that in this case the support and medical insurance provided were substantial enough to protect the natural relationship between father and child.
We deal here with a relationship protected by our Constitution. Our charge is to construe any statute that seeks to terminate that relationship strictly and narrowly. In re Adoption of Steckman, 228 Kan. 669, Syl., 620 P.2d 319 (1980). Whatever the term “substantial portion of the child support” may mean in another context, here it must be construed strictly and narrowly in favor of maintaining the natural relationship. I conclude that such a strict and narrow construction requires a conclusion that by paying $1,100 in child support and by furnishing medical insurance, the appellant met the requirements of the statute and his consent to the adoption is required.
The Supreme Court cases cited in this concurring opinion all required precious little in order to conclude that a parent had not lost his or her right to consent to the adoption of his or her natural child. Certainly, when judged by the standard established by our previous Supreme Court decisions, the support furnished by the father in this case was more than enough to preserve his right to consent to the adoption of his natural child. I believe that we must construe the statute in question with the same logic which has been employed by our Supreme Court in previous decisions. I have attempted to do so in reaching the conclusions set forth in this concurring opinion.
Whether the enactment of K.S.A. 59-2136(d) has created a new standard on which to judge whether a parent has failed to exercise his or her duties is a question our Supreme Court should decide. *104Until it does so, its prior decisions on the subject require us to reverse the trial court in this action.